DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 16, 2020.  Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:

transmission of computer code and data to personal computing devices including a processor, memory, storage, and input/output devices capable of executing the necessary computer code to allow bilateral communication between said internet accessible server(s) and personal computing device(s) as well as rendering of a user interface when policy holders, insureds, claimants, transportation companies, service providers, insurance companies, and representatives of those mentioned interact with the said internet accessible server(s) using a personal computing device;
allowing any user to access an interactive self-service-based computer program/ application platform to execute requests for medical mileage and related transportation reimbursements as opposed to only allowing access to specific users.  
THE LIMITATIONS OF 
facilitating communications between policy holders, insureds, claimants, transportation companies, service providers, insurance companies, and representatives of those mentioned interact with the said internet accessible server(s) using a personal computing device;
allowing any user to execute requests for medical mileage and related transportation reimbursements as opposed to only allowing access to specific users; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “server” and “personal computing device”, to perform the “facilitating” and “allowing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Claims 11 and 13 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-10, 12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 11, and 13, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-10, 12, and 14-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 15-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ehrlich, U.S. Patent Application Publication Number 2017/0337634; in view of Li, U.S. Patent Application Publication Number 2012/0284105.
As per claim 1, 
Ehrlich explicitly teaches:  
one or more internet accessible servers including a processor, memory, non-volatile storage, and input/output devices capable of execution of the necessary computer code for system functionality and to facilitate communications over networks; (Ehrlich at paras. 11-14)
allowing any user to access an interactive self-service-based computer program/ application platform to execute requests for medical mileage and related transportation 

Ehrlich does not explicitly teach, however, Li explicitly teaches:  
transmission of computer code and data to personal computing devices including a processor, memory, storage, and input/output devices capable of executing the necessary computer code to allow bilateral communication between said internet accessible server(s) and personal computing device(s) as well as rendering of a user interface when policy holders, insureds, claimants, transportation companies, service providers, insurance companies, and representatives of those mentioned interact with the said internet accessible server(s) using a personal computing device; (Li 20120284105 at paras. 735-745)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich and Li to provide a method for (a) automatic processing, identification, and/or classification of transactions into one or more classes; (b) automatic population of a form with data related to the transaction; and/or (c) output to one or more articles of manufacture or computer program products of data related to the transaction, such as for when a car is used for medical care or a standard medical mileage rate.  (Li at Abstract and paras. 3-7 and 738-740)
As per claim 2, Ehrlich explicitly teaches:  wherein any user may create accounts within a system/platform or access the platform without an account to request 
As per claim 3, Ehrlich explicitly teaches:  wherein medical service trip mileage detail is compiled, organized into forms/records, and assigned a monetary value.  (Ehrlich at paras. 30-32) 
As per claim 4, Ehrlich explicitly teaches:  wherein any system user can transmit requests for medical mileage reimbursements to an entity for payment processing.  (Ehrlich at paras. 45-47) 
As per claim 5, Ehrlich explicitly teaches:  wherein payment processing for medical mileage reimbursement requests are monitored for contractual or regulatory compliance and full payment.  (Ehrlich at paras. 21-23) 
As per claim 6, Ehrlich explicitly teaches:  wherein medical provider information can be stored for easy future recall to populate benefit request forms related to medical mileage reimbursements.  (Ehrlich at paras. 24-26) 
As per claim 7, Ehrlich explicitly teaches:  wherein any user may manage all current and/or historic medical mileage reimbursement data for the perpetual or limited life of the user.  (Ehrlich at paras. 49-51) 
As per claim 9, Ehrlich explicitly teaches:  wherein multiple parties can interact within a system/platform that allows data transmission through networks to share appointment and trip information, validate reimbursable medical appointments/trips, and assist each other with requests for medical mileage reimbursements.  (Ehrlich at paras. 35-37) 
As per claim 10, Ehrlich explicitly teaches:  wherein computer code executing on one or more internet accessible servers will process, store, and relay medical mileage reimbursement related communications between claimants, insurance companies, and representatives of those mentioned.  (Ehrlich at paras. 11-14, 25, 43)  (claimants, insurance carrier, and their representatives); 

Li explicitly teaches:  wherein computer code executing on one or more internet accessible servers will process, store, and relay medical mileage reimbursement related communications between policy holders, insureds, transportation companies, service providers, and representatives of those mentioned.  (Li 20120284105 at paras. 735-745)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich and Li to provide a method for (a) automatic processing, identification, and/or classification of transactions into one or more classes; (b) automatic population of a form with data related to the transaction; and/or (c) output to one or more articles of manufacture or computer program products of data related to the transaction, such as for when a car is used for medical care or a standard medical mileage rate.  (Li at Abstract and paras. 3-7 and 738-740)
As per claim 15, Ehrlich explicitly teaches:  wherein reimbursement data from the transported user's records can be used to populate data fields for records/documentation.  (Ehrlich at paras. 42-46) 
As per claim 16, Ehrlich explicitly teaches:  wherein Users can add or use existing claim and insurance information to populate data fields for records/documentation.  (Ehrlich at paras. 24-26) 
As per claim 17, Ehrlich explicitly teaches:  wherein authenticated users can input or upload medical mileage reimbursement data for trips.  (Ehrlich at paras. 27-29) 
Claims 11 and 13 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 12 and 20 are substantially similar to claim 10, thus, they are rejected on similar grounds.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Ehrlich, U.S. Patent Application Publication Number 2017/0337634; in view of Li, U.S. Patent Application Publication Number 2012/0284105; and in view of Raymond, U.S. Patent Application Publication Number 2013/0275279.
As per claim 8, Raymond explicitly teaches:  wherein users can manage requests for medical mileage and related transportation reimbursements for various insurance companies and policies simultaneously.  "(Raymond 20130275279 at paras. 71-75) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich, Li, and Raymond to provide a system with the convenience of seamless lines of communication to third party services, such as payroll services, insurance services, banking services, medical services, mortgage payment services, etc. Yet further, employees and employers are provided with tools to account for many commonly 

Claims 14, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Ehrlich, U.S. Patent Application Publication Number 2017/0337634; in view of Li, U.S. Patent Application Publication Number 2012/0284105; and in view of Juliver, U.S. Patent Application Publication Number 2012/0041675.
As per claim 14, Juliver explicitly teaches:  wherein authentication of the user as a transportation user occurs.  (Juliver 20120041675 at paras. 161-163, 221-223, and 240-242)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich, Li, and Juliver to provide a method for coordinating transportation service, such as for a medical appointment.  (Juliver at Abstract and paras. 3-42)
As per claim 18, Juliver explicitly teaches:  wherein a transportation user may have access to a driver assignment module that allows them to assign transportation requests to other transportation users within the system.  (Juliver 20120041675 at paras. 195-205)
Therefore, it would have been prima facie
As per claim 19, Juliver explicitly teaches:  wherein a transportation user may have access to a trip scheduling module that can be used to setup future date and time engagements for the transportation of a user to an appointment eligible for medical mileage reimbursement.  (Juliver 20120041675 at paras. 63-78) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ehrlich, Li, and Juliver to provide a method for coordinating transportation service, such as for a medical appointment.  (Juliver at Abstract and paras. 3-42)

Response to Arguments
Applicant’s arguments filed on December 16, 2020 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  Examiner notes, however, that claims are directed to a Method of Organizing Human Activity.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction, such as a system for funds reimbursement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MERRITT J HASBROUCK/Examiner, Art Unit 3693            

/CHO KWONG/Primary Examiner, Art Unit 3693